Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 1 of 7 Page|D: 1

MCELRoY, DEUTSCH, MULVANEY & CARPENTER, LLP
1300 MOUNT KEMBLE AVENUE

PosT OFFICE Box 2075

MoRRIsToWN, NEW JERsEY 07962-2075

(973) 993-8100

Attomeys for plaintiff

UNITED OF OMAHA LIFE INSURANCE COMPANY

UNITED STATES DISTRICT COURT

 

DIS'I`RICT OF NEW JERSEY
UNITED OF OMAHA LIFE : Case No.
INSURANCE COMPANY, '
Plaintiff,

V.
BENANICO RODRIGUEZ; LINDA
APPELL; and EVERGREEN FUNERAL
HOME, INC.,

Defendants.

 

 

CIVIL ACTION - INTERPLEADER COMPLAINT BY PLAINTIFF
UNITED OF OMAHA LIFE INSURANCE COMPANY

 

Plaintiff, UNITED OF OMAHA LIFE INSURANCE COMPANY (“United of Omaha”),
by and through its attorneys McElroy, Deutsch, Muivaney & Carpenter, LLP, by way of
Interpleader Cornplaint against the above-named defendants, alleges and says:

INTRODUCTION

1. At all relevant times, United of Omaha is an insuxance company organized and

existing under the laws of the State of Nebraska, With its principal place of business located at

Mutual of Ornaha Plaza, Ornaha, Nebraska 68175.

Page § l

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 2 of 7 Page|D: 2

2. This action involves entitlement to life insurance benefits due as a result of the
death of Anita Gail Rodriguez (“Decedent”). Decedent died on November 16, 2018, a resident
of` Jersey City, New Jersey.

3. United of Omaha issued two life insurance policies to Decedent. Policy
#UR******* [redacted] Was issued to Decedent on or about April 16, 2010, and provided for a
death benefit of $7,000 after it had been in effect for two years. Policy #UR******* [redacted]
Was issued to Decedent on June 23, 2015, and provided for a death benefit of $18,000 after it had
been in effect for two years. The two Policies provide for a combined death benefit of $25,000.

4. United of Omaha has good cause to believe that it may be subject to competing
claims and may be potentially exposed to multiple or conflicting liabilities for the life insurance
proceeds due under the Policies as a result of Decedent’s death. United of Omaha cannot
determine the proper beneficiary or beneficiaries of those proceeds Therefore, United of Omaha
seeks interpleader relief to avoid being harassed by these multiple and potentially conflicting
claims and to avoid the possibility of duplicate liability.

JURISDICTI()N AND VENUE

5. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§1335. ’I`his is an action for interpleader relief that involves two or more claimants of diverse
citizenship and the amount in controversy exceeds $500.00, exclusive of interest and costs.
Pursuant to 28 U.S.C. §1391(a), venue is proper in the United States District Court for the
District of New Jersey as one of the claimth resides in this district.

THE PARTIES
6. United of Omaha is an insurance corporation organized under the laws of the

State of Nebraska, and maintains its principal place of business in Omaha, Nebraska. United of

Page § 2

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 3 of 7 Page|D: 3

Omaha is domiciled in and a citizen of the State of Nebrasl<a Within the meaning and intent of 28
U.S.C. §1332(a) and 28 U.S.C. §1335.

7. Defendant Benanico Rodriguez, husband of Decedent, upon information and
belief, resides at 94 Tonnele Avenue, Jersey City, New Jersey 07306, and is domiciled in and a
citizen of the State of New Jersey Within the meaning and intent of 28 U.S.C. §l332(a) and 28
U.S.C. §1335.

8. Defendant Linda Appell, sister of Decedent, upon information and belief, resides
at 7736 Cypress Walk Drive, Fort Myers, Florida 33966, and is domiciled in and a citizen of the
State ofFlorida within the meaning and intent of 28 U.S.C. §1332(a) and 28 U.S.C. §1335.

9. Defendant Evergreen Funeral I-iome, lnc., upon information and belief`, is a
business entity With a principal place of business at 159 Garrison Avenue, Jersey City, New
Jersey 07306, and is domiciled in and a citizen of the State of New Jersey within the meaning
and intent of` 28 U.S.C. §1332(a) and 28 U.S.C. §1335.

FACTUAL BACKGROUND AND REOUEST FOR IN'I`ERPLEADER

lO. On April 16, 2010, United of Omaha issued the first Policy to Decedent as owner
and insured. At the time the Policy was issued, Decedent’s husband Benanico Rodriguez was
designated as the beneficiary

ll. On June 23, 2015, United of Omaha issued the second Policy to Decedent as
owner and insured. At the time the Policy Was issued, Decedent’s sisters, Patricia Lipowski and
Linda Attell [sic] were designated as the beneficiaries At Decedent’s request, the beneficiary of
the second Policy was changed effective as of August 4, 2015. At that time, Linda Appell was
designated as the primary beneficiary, and Patricia Lipowski was designated as contingent

beneficiary

Page | 3

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 4 of 7 Page|D: 4

12. On October 13, 2017, at Decedent’s request, the beneficiary of the first Policy
was changed. At that time, Linda Appell was designated as the primary beneficiary, and Erika
Della Rosa, Decedent’s niece, was designated as contingent beneficiary. Thus, as of OCtober 13,
2017, Linda Appell was designated as the primary beneficiary of both Policies.

13. On November 2, 20l8, United of Omaha received two change of beneficiary
requests via computer, changing the primary beneficiary of both Policies to Decedent’s husband,
Benanico Rodriguez. In accordance with this request, United of Omaha made the beneficiary
change for both Policies and notified Decedent of the changes by mail.

14. Decedent died on November 16, 2018.

15. United of Omaha received a Life Insurance Claim Staternent from Benanico
Rodriguez dated December l, 2018, seeking payment of the life insurance proceeds of the two
Policies. Benanico Rodriguez also submitted an Assignment of Proceeds of Insurance to
Evergreen Funeral Home, Inc., also dated December l, 2018, in the amount of $8,860.

16. United of Omaha received a Life Insurance Claim Statement from Linda Appell
dated December 2, 20t8. Appell claims that beneficiary change requests received two weeks
prior to Decedent’s death are not valid because Decedent was not mentally or physically able to
make those changes at that time due to Decedent’s terminal illness.

l7. In subsequent communications, United of Omaha has received claims seeking
payment of the proceeds of the Policies from [l] Benanico Rodriguez, [2] Linda Appell, and [3]
Evergreen Funeral Home, lnc.

18. On February ll, 2019, and again on March ll, 2019, United of Omaha sent
letters to [l] Benanico Rodriguez and [2] Linda Appell, suggesting that the disputing claimants

attempt to reach agreement on disbursement of the life insurance proceeds due under the Policies

Page | 4

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 5 of 7 Page|D: 5

and avoid the expense (including legal fees and costs) and delay that would result from an
interpleader action.

19. In this correspondence, United of Omaha stated that in the absence of an
agreement between the parties, it would initiate an interpleader action, would deposit the Policy
proceeds with the Court, and Would request payment of its costs and attorney fees incurred in
filing that action from the proceeds of the Policies.

20. United of Omaha did not receive any communication from any of the claimants
indicating there was any agreement on disbursement of the life insurance proceeds As a result',
United of Omaha has no alternative and is therefore compelled to bring this interpleader action.

21. Upon review of the facts known to it, United of Omaha is unable to determine the
validity of the potential conflicting claims to the Policy proceeds that it has received from [l]
Benanico Rodriguez, [2] Linda Appell, and [3] Evergreen Funeral Horne, lnc.

22. United of Omaha asserts no claim to or interest in the life insurance proceeds due
under the Policies, and wishes to be sure that the life insurance proceeds are paid to the proper
beneficiary or party. United of Omaha also wishes to have certainty that payment of the life
insurance proceeds due under the Policies will result in discharge of any and all obligations
United of Omaha owes to any party under those Policies as a result of Decedent’s death.

23. Based upon the foregoing, there is a justiciable controversy as to the life insurance
proceeds due under the Policies, and United of Omaha, as a disinterested stakeholder, is entitled
to the relief requested herein.

24. United of Omaha seeks, by this interpleader action, certainty regarding the
parties’ respective rights to the life insurance proceeds due under the Policies and its obligations

to make payment of those proceeds to the proper party or parties

Page | 5

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 6 of 7 Page|D: 6

25. Given the conflicting claims it has received and the uncertainty regarding the
change of beneficiary that occurred shortly before Decedent’s death, United of Omaha is unsure
of the proper beneficiary or recipient of the life insurance proceeds. United of Omaha has
legitimate concern that payment of the life insurance proceeds to one claimant will subject it to
additional liability to another claimant who seeks payment of those proceeds

26. As a mere stakeholder initiating this interpleader action, United of Omaha is
entitled to recover its reasonable attorneys’ fees, costs, and expenses incurred in these
proceedings United of Omaha seeks recovery for such fees, costs and expenses in this action.

WHEREFORE, United of Omaha demands judgment against defendants, and each of
them, for the following relief:

[l] An Order granting United of Omaha’s request for interpleader relief;

{2] An Order compelling defendants to adjust, settle and/or litigate between each
other their respective and lawful entitlement to the life insurance proceeds payable under the
Policies on account of the death of the Decedent;

[3] An Order declaring and adjudging the lawful and proper beneficiary of the life
insurance proceeds payable under the Policies due to the death of the Decedent;

[4] An Order awarding United of Omaha its attorneys’ fees and costs, to be paid from
the life insurance proceeds, and permitting and directing United of Omaha to make payment of
the resulting net life insurance proceeds into the Registry of this Court, to be deposited into an
interest bearing account until further order of the Court;

[Sj An Order declaring and adjudging that upon United of Omaha’s payment of the
life insurance proceeds into the Registry of this Court, [Aj United of Omaha shall be wholly and

completely discharged and absolved from any further liability, of whatsoever nature, to each of

Page | 6

Case 2:19-cV-09401-KI\/|-.]BC Document 1 Filed 04/09/19 Page 7 of 7 Page|D: 7

the other parties in this action and any other claimant to the life insurance proceeds due under the
Policies, and [B] United of Omaha shall be dismissed with prejudice from this lawsuit;

{6] An Order permanently restraining and enjoining the other parties hereto from
instituting and/or prosecuting any other suit, cause of action or civil proceeding in any state,
federal or other court of competent jurisdiction against United of Omaha seeking the life
insurance proceeds or asserting claims arising under the subject Policies as a consequence of the
death of Decedent; and

[7] An Order releasing and discharging United of Omaha, its employees, agents,
representatives, predecessors and successors in interest, parents, subsidiaries, and assigns from
and against any and all liability, suits, debts, judgments, dues, sums, and/or causes of action
whether at law or in equity, to any person, entity, claimant, party to this action or otherwise for
any and all claims arising under or pursuant to the Policies as a result of Decedent’s death.

McELROY, DEUTSCH, MULVANEY & CAR_`PENTER, LLP
Attorneys for plaintiff United of Omaha Life Insurance Cornpany

/s/ William A. Cambria

 

By; WILLIAM A. CAMBR!A

Dated: April f ,2019

Page | 7

